Citation Nr: 0318218	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder diagnosed as major depression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Navy from August 
1969 to September 1970.  This case comes before the Board of 
Veterans' Appeals (the Board) on appeal from a December 1999 
rating decision issued by the Atlanta, Georgia Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied the appellant's claim for service connection for 
depression.

The Board notes that the May 2001 Statement of the Case 
indicates that the claim on appeal is whether new and 
material evidence sufficient to reopen the appellant's claim 
for service connection for depression had been received.  
However, review of the evidence of record reveals that the 
rating decision issued in August 1998 denied entitlement to 
service connection for a character and behavior disorder.  As 
reflected in the rating decision summary sheet, that 
condition was listed under Diagnostic Code 9899.  
Subsequently, the RO issued a rating decision in December 
1999 that denied the appellant's claim of entitlement to 
service connection for depression; this psychiatric disorder 
is listed separately on the summary sheet under Diagnostic 
Code 9499.  The appellant timely appealed the December 1999 
rating decision.  Therefore, the issue is not one of new and 
material evidence, but is, as listed on the title page, 
entitlement to service connection for depression.


REMAND

Since the issuance of the May 2001 Statement of the Case 
(SOC) and the issuance of the Supplemental Statement of the 
Case in July 2002, there was submitted additional evidence 
that appears to be relevant to the issue on appeal.  Neither 
the appellant nor his representative has provided a waiver of 
the initial review of that evidence by the RO prior to its 
submission for review to the Board.  Since the additional 
evidence in question is neither duplicative of other evidence 
nor irrelevant, and since a Supplemental Statement of the 
Case (SSOC) pertaining to that evidence has not been issued, 
this evidence must be referred back to the RO.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  The RO should obtain the appellant's 
relevant medical treatment records from 
any VA facility identified by the 
appellant, to the extent not already on 
file.  In particular, the complete 
records, including Vocational 
Rehabilitation records, from the 
appellant's VA hospital/Domiciliary Care 
stays of December 12, 1997 to August 15, 
1998, and January 29, 1999 to June 22, 
1999, should be obtained.  

4.  The RO should obtain the appellant's 
relevant medical treatment records from 
any private doctor and/or hospital 
identified in the evidence or record or 
by the appellant, to the extent not 
already on file.  In particular, records 
from the Georgia War Veterans Home and 
records from the appellant's therapist, 
Monroe Abrams, should be obtained.  The 
appellant should provide assistance as 
needed to obtain these records which 
should be associated with the claims 
file.

5.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the RO 
should arrange for a review of the 
appellant's medical records by an 
appropriate specialist, due to the 
questions of etiology presented, in order 
to evaluate the etiology of any 
psychiatric disorder.  The claims file, 
including all in-service and post-service 
treatment records, should be made 
available to the reviewer.  The reviewer 
is requested to review the pertinent 
medical records, and provide a written 
opinion as to the presence, etiology and 
onset of any psychiatric disorder found.  
Specifically, the reviewer is requested 
to provide an opinion as to whether it is 
as likely as not that any documented 
psychiatric disorder was related to 
symptoms or signs the appellant may have 
had prior to service, in service or 
within one year of service separation.  
The reviewer should state whether the 
appellant's in-service difficulties could 
have in any way caused the appellant's 
current depressive disorder.  Reference 
should be made to all in-service, private 
and VA medical psychiatric diagnoses of 
record.

The reviewer should also offer opinions 
as to whether the appellant's documented 
psychiatric condition pre-existed 
service; and if so, whether it is at 
least as likely as not that any pre-
existing psychiatric disorder was 
aggravated (increased in severity beyond 
the normal progression) by any incident 
of service.

6.  Thereafter, the RO should readjudicate 
the appellant's service connection claim 
at issue.  The RO should consider all of 
the evidence of record, and any additional 
evidence obtained by the RO pursuant to 
this remand.  The RO should adjudicate the 
appellant's claim on the appropriate legal 
basis and with consideration of all 
pertinent regulations.

7.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


